Citation Nr: 1207605	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-00 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  
 
2.  Entitlement to a compensable evaluation for residuals of a right second distal phalanx fracture.  
 
3.  Entitlement to a compensable evaluation for a bilateral hearing loss.  
 
4.  Entitlement to an evaluation greater than 10 percent for gastroesophageal reflux disease.  
 
 
REPRESENTATION
 
Appellant represented by: Disabled American Veterans
 
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1977 to May 1997.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
 
In his December 2008 VA Form 9, the Veteran requested a travel board hearing.  In his August 2009 VA Form 9, the Veteran indicated that he did not want a Board hearing.  Hence, the Board considers the December 2008 hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2011).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
Evidence of record indicates that the Veteran receives medical treatment at the VA Medical Center in Columbia, South Carolina.  Records from this facility were most recently printed in July 2009.  The Veteran also receives treatment at Moncrief Army Community Hospital.  The Veteran submitted records from this facility dated in July and August 2008, and August 2009.  Given the passage of time since 2009 updated records should be obtained from these facilities.  38 C.F.R. § 3.159(c)(2) (2011).  
 
 
 
Service connection for PTSD
 
In March 2008, the RO denied entitlement to service connection for an "inability to sleep."  The Veteran disagreed with the decision and subsequently perfected this appeal.  In July 2008, the Veteran submitted a claim of entitlement to service connection for PTSD and indicated that he intended this claim to include his "inability to sleep."  In November 2008, the RO denied entitlement to service connection for posttraumatic stress disorder, to include nightmares and disturbing visions.  The Veteran disagreed and stated that he understood that the "inability to sleep" is a symptom of PTSD rather than a separate disability.  On review, the claims folder contains various psychiatric diagnoses and the Board has rephrased the appeal issue as stated above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 
 
Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011). 
 
The Veteran contends that he has PTSD related to his military service in Haiti.  Military records show that the Veteran was deployed to Haiti from January to June 1995 as part of Operation Uphold Democracy, and the United Nations Multi-National Force mission.  An award recommendation for the Army Commendation Medal dated in May 1995 indicates that the Veteran participated in mounted and dismounted patrols with line units.  
 
In a July 2008 stressor statement, the Veteran reported going on patrols and that he saw deceased infants and small children "stacked up like laundry bags" in the morgue.  He also reported finding a malnourished child and that they were unable to get him medical attention.  He stated that the child's fate was hopeless and the interpreter told them he would be in the morgue before morning.  He reported continuing nightmares and PTSD symptoms related to same.  
 
VA records note diagnoses of PTSD and an adjustment disorder with mixed anxiety and depressed mood.  Private records include a diagnosis of PTSD and indicate "trauma while in Army."  
 
In November 2008, the RO completed a memorandum for the file indicating that there was insufficient information to verify the Veteran's reported stressors.  The claim was essentially denied on that basis.
 
Evidence of record does not show that the Veteran received any awards or decorations establishing combat participation, and he has not provided sufficient details regarding claimed stressors to attempt verification through official sources.  Notably, in 2010, regulations governing awarding service connection for PTSD were amended.  Specifically, the amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the claimant's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2011). 
 
In the January 2012 Appellant's Brief, the representative noted that the Veteran participated in patrols in Haiti and argued that pursuant to the revised regulation, stressor verification may no longer be necessary.  
 
On review, it is unclear whether the Veteran currently has a confirmed diagnosis of PTSD or any other psychiatric disorder related to his military service, to include whether his claimed stressors are adequate to support a diagnosis of posttraumatic stress disorder.  Under the circumstances of this case, the Board finds that a VA examination is warranted.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Increased evaluations
 
Residuals of a right second distal phalanx fracture 
 
In August 1997, the RO granted entitlement to service connection for residuals of a right second distal phalanx fracture and assigned a noncompensable evaluation.  The noncompensable evaluation was continued in August 2006.  In November 2007, the Veteran submitted a claim for increase.  In March 2008, the RO again continued the noncompensable evaluation.  The Veteran disagreed with the decision and subsequently perfected this appeal.  
 
The Veteran most recently underwent a VA examination to assess the severity of his disability in May 2009.  In February 2010, the representative submitted argument noting the Veteran's contention that his right hand condition had worsened.  Considering the Veteran's contentions, as well as the length of time since the last examination, the Board finds that additional examination is warranted.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 
 
Bilateral hearing loss
 
In August 2006, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable evaluation.  In November 2007, the Veteran submitted a claim for increase.  In March 2008, the RO continued the noncompensable evaluation.  The Veteran disagreed with the decision and subsequently perfected this appeal.  
 
The Veteran most recently underwent a VA examination to assess the severity of his disability in May 2009.  In February 2010, the representative submitted argument noting the Veteran's contention that his hearing loss disability had worsened.  Considering the Veteran's contentions, as well as the length of time since the last examination, the Board finds that additional examination is warranted.  See 38 C.F.R. § 3.327; Green.  The Board further notes that while audiometric and speech discrimination findings were provided on the most recent examination, in light of the decision in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) ("in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."); the examiner did not sufficiently discuss the functional effects related to the Veteran's hearing loss.  
 
Gastroesophageal reflux disease
 
In August 2006, the RO granted entitlement to service connection for gastroesophageal reflux disease and assigned a 10 percent evaluation.  In November 2008, the Veteran submitted a claim for increase.  In March 2009, the RO continued the assigned 10 percent evaluation.  The Veteran disagreed with the decision and subsequently perfected this appeal.  The Veteran most recently underwent a VA examination to assess the severity of his disability in May 2009.
 
Records from Moncrief Army Community Hospital show that the Veteran was seen in August 2009 with continued complaints of chronic reflux.  He reported continued abdominal discomfort, regurgitation hours after eating, heartburn, and now pain with swallowing.  He also reported that he was recently evaluated by the urgent care clinic for chest pain due to reflux.  On review, it does not appear that the records from the Veteran's urgent care visit are contained in the claims folder.  These records should be obtained.  
 
In February 2010, the representative submitted argument noting the Veteran's contention that his reflux disease had worsened.  Considering the Veteran's contentions, as well as the length of time since the last examination, the Board finds that additional examination is warranted.  See 38 C.F.R. § 3.327; Green.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should request treatment records from the VA Medical Center in Columbia, South Carolina, to include any associated outpatient clinics, for the period from July 2009 to the present.  All records obtained should be associated with the claims file.  
 
2.  The RO/AMC should contact the Veteran and ask him to identify the date of his urgent care clinic visit at Moncrief Army Community Hospital for chest pain due to reflux disease.  Regardless of whether a response is received, the RO/AMC should request relevant records from Moncrief Army Community Hospital for the period from August 2008 to the present.  
 
3.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 
 
4.  Thereafter, the RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  The claims folder and a copy of the REMAND should be made available to the examiner.  If the Veteran is diagnosed with PTSD, the examiner is to opine whether the reported stressors concerning his service in Haiti are related a bona fide fear of hostile military or terrorist activities and if so, whether the diagnosis is at least as likely as not related to such stressors.  The examiner should also express an opinion whether the appellant's claimed exposure to dying and dead children in Haiti would constitute a stressor supportive of a diagnosis of posttraumatic stress disorder.
 
If the Veteran is diagnosed with an acquired psychiatric disorder other than PTSD, the examiner is to opine whether it is at least as likely as not that the disorder is related to active service or events therein.  A complete rationale must be provided for any opinion offered.  
 
5.  The RO/AMC should schedule the Veteran for a VA examination to determine the current nature and severity of any residuals of a right second distal phalanx fracture.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinion expressed must be provided.   
 
6.  The RO/AMC should schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral hearing loss.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of hearing loss.  The examiner must fully describe any functional impairment and effects caused by the hearing loss disability.  A complete rationale for any opinion expressed must be provided.  
 
7.  The RO/AMC should schedule the Veteran for a VA examination to determine the current nature and severity of his gastroesophageal reflux disease.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his gastroesophageal reflux disease.  The examiner is to opine whether the Veteran's disability and associated symptoms are productive of considerable impairment of health.  A complete rationale for any opinion expressed must be provided.  
 
8.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 
 
9.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).
 
10.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC should readjudicate the issues.  All applicable, laws, regulations, and theories should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


